TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00020-CR




                                        Ex parte Randy Nolen




       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 01-1516, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING




                Randy Nolen filed a pretrial application for writ of habeas corpus seeking a reduction

of bail in three causes pending in the district court. The writ issued and, after a hearing, the relief was

denied. This appeal followed. We are now advised by Nolen’s counsel that Nolen pleaded guilty in

each cause, received probated sentences, and is no longer in custody. Counsel has enclosed copies

of the judgments in each cause. Under the circumstances, the question of pretrial bail is moot and

the appeal is dismissed.




                                                 Jan P. Patterson

Before Justices Kidd, Patterson and Puryear

Dismissed as Moot

Filed: March 14, 2002
Do Not Publish




                 2